Citation Nr: 1453681	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-03 444	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gout of the hands.

2.  Entitlement to service connection for rheumatoid arthritis.

Entitlement to service connection for back disability, to include as secondary to service-connected metatarsalgia.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty service from June 1975 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals post-service evidence of gout of the hands, rheumatoid arthritis, and back disability.  However, there is no nexus opinion on file on whether the Veteran currently has gout of the hands, rheumatoid arthritis, and/or a back disability due to service or, in the case of a back disability, as secondary to service-connected metatarsalgia.  

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between his gout of the hands, rheumatoid arthritis, and/or back disability and his active service, he should be scheduled for an appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for an initial evaluation in excess of 10 percent for metatarsalgia, which was claimed as flat feet and gout, it was implied on behalf of the Veteran in July 2014 that the disability has increased in severity since the previous evaluation in August 2010, which is more than four years ago, and it was contended that the disability should be assigned a higher rating under another diagnostic code, such as for flat feet.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has gout of the hands, rheumatoid arthritis, and a back disability related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current gout of the hands, rheumatoid arthritis, and/or back disability found began in service, is caused by service, or is otherwise related to service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disability found is caused by or aggravated by a service-connected disability, to include metatarsalgia.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.  

2.  The AMC/RO will also schedule the Veteran for an appropriate examination to determine the current severity of his service-connected metatarsalgia.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's metatarsalgia in accordance with VA rating criteria.

A complete rationale for all opinions must be provided.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for gout of the hands, rheumatoid arthritis, and back disability, to include on a secondary basis, as well as the claim for an initial evaluation in excess of 10 percent for metatarsalgia, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

